       Case 1:18-cv-00496-JPO-KHP Document 72 Filed 08/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              08/04/2021
DANIEL MOORE,
            Plaintiff,                               1-18-CV-0496 (JPO) (KHP)
-against-                                            ORDER RESCHEDULING CASE
                                                     MANAGEMENT CONFERENCE
 NYC HEALTH HOSPITAL, et al.,


            Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE.

       The telephonic Case Management conference in this matter currently scheduled for

August 5, 2021 at 3:00 p.m. is hereby adjourned to Thursday, September 16, 2021 at 11:00

a.m.

       It is hereby ORDERED that the Warden or other official in charge of the Five Points

Correctional Facility produce plaintiff Daniel Moore., DIN #19-A-0114, on September 16, 2021,

no later than 11:00 a.m., to a suitable location within the Five Points Correctional Facility that is

equipped with a telephone, for the purpose of participating by telephone in a conference with

the Court and defendants’ counsel. If the scheduled time and date presents a hardship, the

Warden or the Warden’s designee should promptly inform chambers by calling (212) 805-0234.

       Defendants’ counsel must: (1) send this Order to the Warden immediately; (2) contact

the Bare Hill Correctional Facility to arrange the call and determine the telephone number at

which the plaintiff will be reachable at the above time and date; (3) call into Judge Parker’s

AT&T teleconference line (866) 434-5269, Access Code: 4858267, with the plaintiff on the line,

at the time and date of the conference.
      Case 1:18-cv-00496-JPO-KHP Document 72 Filed 08/04/21 Page 2 of 2




      The Clerk of Court is requested to mail a copy of this order to the plaintiff.

Dated: August 4, 2021
       New York, New York
                                            SO ORDERED.


                                            ________________________________
                                            KATHARINE H. PARKER
                                            United States Magistrate Judge




                                               2
